JS 44C/SD NY                   Case 1:20-cv-02223-UA CIVIL
                                                     Document
                                                           COVER2 SHEET
                                                                   Filed 03/12/20 Page 1 of 2
REV. 06101117
                         The JS-44 civ~ cover aMet.rod tie information contained tMlrein neitl\ef replace nor supplemeollhe riling arod servica 01 pIeadinga or
                         otler papel'S as reqlolireG by law, axcept as proWled by local NIet of c.oun. This form,. apprOV'lld by ttIe Juclicil.1 Conferenee or the
                         United SbMtI in September 1814, Is required lor \tH of the Clefk of CI»1Ior!he pwpos.e of ll*aling the eM! dodc.el ~t



PlAINnFFS                                                                                   DEFENDANTS
Paul Szaniawski                                                                             World Wreslling Entertairvnenl, Inc., Vincent K. McMahon, GeDrge A . Barrios
                                                                                            and Michelle D. Wilson

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)
Pomerentt LLP. 600 Third Avenue, 20th Floor, New York, NY 10016
212·661·1100


CAUSE OF ACTION (CrrE THE U.S. CIVIL STATUTE UNGER 'MilCH YOU ARE FILING AND WRITE A BRIEF STATEMENT Of CAUSQ
                          (DO HOT CITE JURISOtCTlONAl STATUTES U'RESS DIVERSITY)

15 U.S.C. §§ 78j{b) and 78t(a)) and Rule 1Ob-5 promulgated thereunder by the SEC (17 C .F.R. § 240.1Ob-5)

                                                                                                                                                        Judge Previou sly Assigned
Has this action, caBe, or proceeding, or one essentiany the same been previously filed in SONY at any time? NolZIvesD

If yes. was this     case Vol.Dlnvol.      0      Dismissed. NoD YesD               If y8S, glvedate _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ __

Is nils AN IPfI'(IIffAnoNAL AUmtATION CASf.1             No   [!]        Yes   D
(PLACE AN {x} IN ONE BOX ONLY)                                          NATURE OF SUIT
                                                                                                                           ACTIONS UNDDl STATUTES




                                                              "~~~                      fOlU'UT1JlltE/P'ENA1.TY
                                                                                                                             BANKIWPTCY                      Olll~A    STAT1JTlS
                                                                                                                                                             r J375 FN..S EClANS
I J"o        INSURAHCE         I 1310 AIRPlANE                PHARMACEUTlCAl PERSONAL I ) S2$ DRUG RELATED                 [ ) _22 APPEAL
                                                                                                                                                             ( 1376 OVI TNo'i
r J 120      MARNE             [ )315 AIRPLANE PRODl)CT       INJURYIPROOUCT LIABILITY   SEIZURE OF PROPERTY                        28 USC 158
11130        MILLER ACT                  1.lABillty           I 1365 PERSONAl. INAIRY         21 USC 881                   [ ) . 23 WTHORAWAL                ( J.tOO STAlE
I J 140      NEGOTIABLE        (I320ASSAULT. l.Ie EL&                 PRODUCT LIABILITY                                             28 USC 157                         REAPPQHTlQNMENT
             INSTRUMENT                  SLANOEN              ( J 368ASBESTOS PERSDNAL I) 1190 OTHE R                                                        [ J .10 ANTITRUST
( J ISO      RECOVERY OF       I J 330 FEDERAL                        INJURY PRODUCT                                                                         [ J 430 eANKS & IANKING
             OVERPAYMENT &               EMPLOYERS'                   LIABILITY          PROPERTY RIGNTS                                                     ( ]450 COMMERCE
             ENFORCEMENT                 LIA8ILITY                                                                                                           [ )460DEPORlATIQN
             OF .IUOGMENT      I J 340 MARINE                  PERSONA1. PAOPUTY            ,[ 1820 COPYRIGHTS                                               [ ].70 RACKEteER INFllJ.
[ 11'1       MEOICARE ACT      I J 3<15 MARNE PNOOUCT                                           13QPATENT                                                            ENCEO • CORRUPT
I 11$2       RECOVERY OF                 L1....0ILITY               310 OTHER FRAUD                                                                                  ORGANIZATION ACT
             DEFAULTEO
             $TtJOENTLONIS
                               II3S0MOTOA'If)ICLE
                               [)J65MOTORVEHICLE
                                                              11    371lRUTH 1N LEN~
                                                                                             I )835 PATEHT·ABBREV,",TEO IEWOR\JGAPPlICATIOH
                                                                                            [ J&40 TRADEMARK                                                 I J..oo
                                                                                                                                                                       (RICO)
                                                                                                                                                                       CONSUMER CREOIT
             \EXCL VETEAIWS)             PROOUCT l~UrY                                                                     SOCIAl. $l!Cl,RTY                 I 1.fiO   CAllLEISA TELUTE TV
I 1163       JlECO'IIERY OF    I 1360 OTHER PERSONN..
             (NERf>A'l'MENI              INJUftY              I 13110 OTHER P£RSOtW.        LABOft                         I I 0151 t4A (1)95«)              h. &5D SECURlTl£.SI
             OfVETEAAH'S        II'J62PEf1~"'JURY-                     PRDf>EATY ONoCACE                                   , 11lB2 8I.ACK LUNG [w.Z3)                  COI.UM)OITlE$I
             BENEFITS                          "AI,PRACTICE   ( 1385 PROPERTY DNMGE         I 1710 FAIR LA90R              [ 1163 OIW(;.QWN (.a5(g»
( 1'60
             ..."
             STOCKHOLDERS
                                       MEl)
                                                                       PROOUCTLlAIIlLnY               ST AHOARDS ACT
                                                                                            I ) 720 LA9OR/MGMT
                                                                                                                           [ ) Il6ol ssc nn.E XVI
                                                                                                                           [ J 1165 NS! (4al(g))
                                                                                                                                                                       """"""
I l1go      OTNER                                       PRISONER PETITIONS                           RELATIONS                                               I ]890 OTHER STATUTORY
            CONTRACT                                    ! )463AUENOETAINEE                  [ J7<1ORAILWAYlABORACT                                                     ACTIONS
( )185      CONTRACT                                    [ ) 510MOTIONS TO                   I I 751 FAMILY MEDICAL         FEOERA1. TAl( SUITS               I J 1191 AGRICULTURAL ACTS
            PRCOUCT            ACTIONS UND!!R STAT\JTU           VACATE SENTENCE            LEAVE ACT(FMLA)
            LlAelUTY                                             28 USC 22$$                                               I J me TAXES (U S PlAin/iii or
[ I "'6 FRANCHISE              CIVI1. RIGHTS            [ J 530 HABEAS CORPUS               [ I 7go OTHER lABOR                     .....~l                  I JtI93 ENIIlRDNMENTAL
                                                        [ ) 535 OEATN PENALTY                        LITIGATION            I J &11 IRS_THlRO PARTY                     MATTERS
                               [ J 440 OTHeR CN" RIGHTS [ 1540 hIANDMIUS & OTHER            [ I nil EMPl RET INC                   26 USC 76011              [ ) 8115 FREEOON OF
                                       ' _l                                                          SECURITY ACT (ERI5II)                                             N'OAMATIONACT
                                                                                                                                                             I ) 8Il6AR8ITAATION
I 1210       ....,
             COHOEMMATlOM
                                I 1"' VOTING
                                tl ....2 E.. PlQvt.ENT
                                I 1"3 HOUSNOI                                               I 1..rlJ Mo\TURAl.IZATlOH
                                                                                                                                                             II &9IIADMINISTRATM
                                                                                                                                                               PROCEOlIAt ACTIREIilEWOR

,"'"                                       ACCONIo4OOATlONS [ 1550 eM. RIGHTS                                                                                  APPEAl OF AGENCY DECISION
             FOfIEClostlRE                                                                            """",noN
I 1230       AfNTLEASE 4        ( 1"5 AMERICANS 'MTtI         [ 1555 f'ruSOtl COMlITIOH     114650TtiERIMMIGRATlON                                             [ 1950 CONSTITVTIONALnYOF
                                           OfSAIIIUTIES -     ( 1560 CIVl. O€TAlNEE
I 1240
[ )2_5
             EJECNENT
             fORTS TO LAND
             TORT PRODUCT
                                           EMPLOYMENT
                                 I 1446 AM ERICMS WlH
                                                                 CONDITIOHS OF CONFINEMENT           ""'"''                                                    STAlE STATUTES


             LIABILITY                     OISABILITES -OTHER
[ 1290       ALL OTHER           [ J 04<18 EDUCA fICIN
             REAL PROPERTY




          Chock if cMmanded in complaint:
                                                                         DO YOU CLAIM THIS CASE ~ RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
rtI
l!:...J
          CHECK IF THIS IS ACLASS ACTION
          UNOER F.RC.P. 23
                                                                         AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 131
                                                                         IF SO, STATE:

DEMAND • _ _ _ _ OTHER _ _ _ _ _ JUDGE Jed, S, Rakoff                                                                                DOCKET NUMBER 1:20-cv-02031

Check YES only if demanded in complaint
JURY DEMAND: ~ YES 0\10                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                            Case 1:20-cv-02223-UA Document 2 Filed 03/12/20 Page 2 of 2
(PLACE AN )( IN ONE BOX ONL y)                                              ORIGIN
00 1 Original
       Pfoceedjn g
                       0 2 Removed ItOm
                           State Court
                                                   03 Remanded D 4
                                                        .~
                                                                           Rein.tated or
                                                                           Ro""""
                                                                                             o5        Tranllerred lrom
                                                                                                       ($pe(;ity District)
                                                                                                                             o 6 lMutijdistrict
                                                                                                                                   Migation
                                                                                                                                                     07 Appeal to District
                                                                                                                                                          Judge from
                                                                                                                                   (Tranaflll'red)        Magi&trll\e Judge
                       D a. all partle. r'IIptelMlted Appe_ale
                                                      eo....
                       Db. At lutt one party
                              It pro ...
(PLACE AN     x   IN ONE BOX ONL y)                             BASIS OF JURISDICTION                                                    IF DIVERSITY, INDICATE
o 1 u .s . PlAINnFF        02 U.S. DEFENDANT 00 3            FEDERAl QUESTtoN               04 DIVERSITY                                 CITIZENSHIP BELOW.
                                                             (U.S. NOT A PARTY)

                                CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [Xl in one box for Plantiff and one box for Defendant)
                              PTF     DEF                                                  PTF DEF                                                          PTF    DEF
CITIZEN OF TH IS STA TE       1] 1    [11        CITIZEN OR SUBJECT OF A                   [ PIP             INCORPORATED end PRINCIPAL PLACE               [I ~   [ I~
                                                  FOREIGN COUNTRY                                            OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE      [] 2    1] 2       INCORPORATED or PRINCIPAL PLACE           I ]4(]4            FOREI GN NATION                               1] 8 I J6
                                                  OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND CDUNTY(IES)
Paul Szaniawski • Hunterdon County, New Jersey




DEFENDANT(S) ADDRESS(ES) AND CDUNTY(IES)
World Wrestling Entertainment 1241 East Main Street. Stamford, CT 06902
Vincent K. McMahon clo World Wrestling Entertainment 1241 East Main Street. Stamford, CT 06902




DEFENDANT(S) ADDRESS             UNKNO~
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, \/VITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:
George A. Barrios
Michelle D. Wilson



                                                           COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 .



Ched< ...,        THIS ACTION SHOULD BE ASSIGNED TO,                         o WHITE PLAINS                                  [!J MANHATTAN

DAlE   0311212020         SIGNATURE                                                              AOMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                 II NO
                                                                                                 1>4    YES (DATE ADMITTED Mo.10                      Yr. 2006
RECEIPT '                                                                                        Attorney Bar Code" J l 61JO

Magistrate Judge is to be de                 ted by the Clerk of the Court.

Magistrate Judge                                                                                                             is so DeSignated.

Ruby J. Krajlck, Clerk of Court by                              Deputy Clerk, DATED _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
